DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               RYAN WALLACH and SABRINA WALLACH,
                           Appellants,

                                    v.

THE BANK OF NEW YORK MELLON TRUST COMPANY N.A., not in its
  Individual Capacity, but Solely as Trustee of NRZ PASS-THROUGH
    TRUST EBO 1 FOR THE BENEFIT OF THE SERIES 2017-2,
                               Appellee.

                              No. 4D21-424

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE-19-
015495.

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale Beach,
for appellants.

  Shakiva L. Brown and Nicole R. Topper of Blank Rome LLP, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.